     Case 4:20-cv-00854-DPM-JTR Document 13 Filed 11/17/20 Page 1 of 1



            IN THE UNITED ST ATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                      CENTRAL DIVISION

DOMINIC SESSION
ADC #135040                                                   PLAINTIFF

v.                      No. 4:20-cv-854-DPM-JTR

BRIGGS, Major, Pulaski County Jail;
PAXTON, Captain, Pulaski County Jail;
WILLIAMS, Kitchen Supervisor, Pulaski
County Jail; and HOBBS, Captain,
Pulaski County Jail                                       DEFENDANTS

                                 ORDER
      On de nova review, the Court adopts Magistrate Judge Ray's
partial recommendation, Doc. 11, and overrules Session's objections,
Doc. 12. If Session wants to plead more facts about Williams' s role, then
he must get permission to amend his complaint. But he can't amend
his complaint by way of his objections. Session's claims against Briggs,
Paxton, and Hobbs go forward.          His claims against Williams are
dismissed without prejudice.
      So Ordered.

                                                      t
                                   D .P. Marshall Jr.
                                   United States District Judge
